DETAILED ACTION	
In Applicant’s Response dated 12/3/2021, Applicant amended claims 1 to 20; added claim 21 and argued against all rejections previously set forth in the Office action dated 9/14/2021.
	In view of Applicant’s amendments and remarks, the 35 USC 112 rejections are withdrawn.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 17-20 are allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 7, 11, 12, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGolia, Pub. No.: 2005/0246174A1in view of Feuz, Pub. No.: 2020/0329140A1.

With regard to claim 1:
DeGolia discloses a method comprising: accessing one or more stored training dialogs (paragraph 62: “The enterprise must insure that voice files 203 are all current and correct and that the parent application has all of the appropriate linking in the appropriate junctions so that the desired voice files may be called up correctly during execution. Developer 101 uploads files 203 when complete to data store 102 and the related application may also be uploaded to data store 102. When a specific application needs to be run at a customer interface, it may be distributed without the voice files to the point of interface, in this case IVR 103. There may be many separate applications or sub-dialogs that use the same individual voice files. Often there will be many instances of the same voice file stored in data store 102 but linked to separate applications that use the same prompt in some sequence.”) employed to train at least one of an entity extractor or a response model of with a conversational system (paragraph 87: “ window 605 contains segment information associated with the prompt "Is that correct?" such as the variable City and State and the optional transcripts(actual transcripts of voice files). New voice files and transcripts describing new cities and states may be added and automatically linked to all of the appropriate prompt segments used in all dialogs and applications.”); receiving a selection to display the training dialogs (fig. 6, paragraph 82: “FIG. 6 illustrates an interactive screen 600 of an audio resource manager illustrating further details and options for editing and management, according to an embodiment of the present invention. Screen 600 enables a developer to edit existing voice files and to create new voice files. A dialog tree window 602 is provided and is adapted to list all of the existing prompts and voice files linked to dialogs in voice applications. The information is, in a preferred embodiment, navigable using a convenient directory and file system format. Any voice prompt or audio resource displayed in the main window 601 is highlighted in the tree of window 602.”); generating the tree form of the training dialogs based at least on the received selection, the tree form displaying the stored training dialogs as nodes with branches representing decision points (fig. 6 and 7, paragraph 92 and 93: “FIG. 7 is a process flow diagram 700 illustrating steps for editing or replacing an existing audio resource and replicating the resource to distributed storage facilities. At step 701, the developer selects an audio resource for editing or replacement. The selection can be based on a search action for a specific audio resource or from navigation through a voice application dialog menu tree. At step 702 all dialogs that reference the selected audio resource are displayed. At step 703, the developer may select the dialogs that will use the edited or replacement resource by marking or highlighting those listed dialogs. In one embodiment all dialogs may be selected. The exact number of dialogs selected will depend on the enterprise purpose of the edit or replacement. ”); and updating the stored training dialogs based at least on modifications received to the tree form to obtain updated training dialogs(Fig. 6, paragraph 85: “In a preferred embodiment, using the software of the present invention multiple links do not have to be created to replace an audio resource used in multiple dialog prompts of one or more voice applications. For example, after modifying a single voice file, one click may cause the link to the stored resource to be updated across all instances of the file in all existing applications. In another embodiment where multiple storage sites are used, replication may be ordered such that the modified file is automatically replicated to all of the appropriate storage sites for local access. In this case, the resource linking is updated to each voice application using the file according to the replication location for that application.”). 
DeGolia does not disclose the updated training dialogs providing a basis for further training of the entity extractor or the response model of the conversational system
However Feuz discloses the updated training dialogs providing a basis for further training of the entity extractor or the response model of the conversational system.(Feuz paragrpah 68: “In some implementations, the method further includes, when the pre-call content is determined to include at least the one correlation to the dialog content: causing the one or more trained machine learning models to be further trained according to feedback data indicating a positive correlation between dialog content and the pre-call content; and when the pre-call content is determined to not include at least one correlation to the dialog content: causing the one or more trained machine learning models to be further trained according to other feedback data indicating a negative correlation between dialog content and the pre-call content.”) It would have been obvious to one of ordinary skill in the 

With regard to claim 2:
DeGolia and Feuz disclose the aspect of displaying a listing of the stored training dialogs as a textual listing on a graphical user interface (DeGolia paragraph 70: “In this example, a developer has accessed the audio resource view, which provides in window 409 an interactive data list 411 of existing audio resources currently available in the system. List 411 is divided into two columns a column 408 labeled "name" and a column 410 labeled "transcript". In this example there are three illustrated audio prompts reading from top to bottom from list 411 column 408 they are "howmuch", "mainmenu", and "yourbalance". An audio speaker icon next to each list item indicates the item is an audio resource. Each audio resource is associated with the appropriate transcript of the resource as illustrated in column 410. Reading from top to bottom in column 410 for the audio resource "howmuch" the transcript is "How much do you wish to transfer?" For "mainmenu", the transcript is longer, therefore it in not reproduced in the illustration but may be assumed to be provided in full text. A scroll function may be provided to scroll a long transcript associated with an audio resource. For the audio resource "yourbalance", the transcript is "Your balance is [ ]. The brackets enclose a variable used in a voice system prompt response to caller input interpreted by the system.”); and responsive to the received selection to display the training dialogs in a tree form, displaying the generated tree form on the graphical user interface (DeGolia fig. 6 and 7 and 9, paragraph 92 and 93: “FIG. 7 is a process flow diagram 700 illustrating steps for editing or replacing an existing audio resource and replicating the resource to distributed storage facilities. At step 701, the developer selects an audio resource for editing or replacement. The selection can be based on a search action for a specific audio resource or from navigation through a voice application dialog menu tree. At step 702 all dialogs that reference the selected audio resource are displayed. At step 703, the developer may select the dialogs that will use the edited or replacement resource by marking or highlighting those listed dialogs. In one embodiment all dialogs may be selected. The exact number of dialogs selected will depend on the enterprise purpose of the edit or replacement. ”).

With regard to claim 3:
DeGolia and Feuz disclose the method of claim 2, wherein generating the tree form comprises generating a particular node that depicts one or more inputs, one or more current states for the conversational system, and one or more actions (Degolia paragraph 86 and 87: “Screen 600 illustrates a prompt 604 being developed or modified. The prompt in this example is named "Is that correct?" and has variable input fields of City and State. The prompt 604 combines audio files to recite "You said [City: State]: If that is correct, say Yes: If incorrect, say No." The prompt may be used in more than one dialog in more than one voice application. The prompt may incorporate more than one individual prerecorded voice file. A window 605 contains segment information associated with the prompt "Is that correct?" such as the variable City and State and the optional transcripts(actual transcripts of voice files). New voice files and transcripts describing new cities and states may be added and automatically linked to all of the appropriate prompt segments used in all dialogs and applications.”). 


With regard to claim 4:
DeGolia and Feuz disclose the method of claim 1, further comprising receiving at least one of the modifications to the tree form comprise via a user selection to change an attribute associated with the one or more nodes of the tree form (DeGolia Fig. 6, paragraph 85: “In a preferred embodiment, using the software of the present invention multiple links do not have to be created to replace an audio resource used in multiple dialog prompts of one or more voice applications. For example, after modifying a single voice file, one click may cause the link to the stored resource to be updated across all instances of the file in all existing applications. In another embodiment where multiple storage sites are used, replication may be ordered such that the modified file is automatically replicated to all of the appropriate storage sites for local access. In this case, the resource linking is updated to each voice application using the file according to the replication location for that application.”).



DeGolia and Feuz disclose the method of claim 1, further comprising receiving new training dialogs through the tree form (DeGolia paragraph 115 to 117: “Interactive screen 900 contains a workspace 902, and a workspace 903. Space 902 contains a portion 904 of a dialog D-01 (logical representation only) illustrated in expanded view as a dialog 901, which is accessible from a dialog menu illustrated at far left of screen 900. A dialog search box is provided for locating any particular dialog that needs to be updated. Within workspace 902, dialog portion 904 is illustrated in the form of an original configuration. In this example, a prompt 906 and a prompt 908 of dialog portion 904 will be affected by an update. Dialog portion 900 is illustrated within workspace 903 as an edited version 905. Workspace 903 is a new configuration workspace. Prompt 906 in workspace 902 is to be replaced. In workspace 903, the affected prompt is illustrated as a dotted rectangle containing an R signifying replacement. In this example, prompt 906 is replaced with a prompt sequence 907. Sequence 907 contains three prompts labeled A signifying addition. Prompt 908 from workspace 902 is illustrated as a deleted prompt 909 in workspace 903 (dotted rectangle D). 



With regard to claim 11:
DeGolia and Feuz disclose the method of claim 1, further comprising: retrieving the updated stored training dialogs that reflect the modifications made to the tree form (DeGolia paragraph 85: “In a preferred embodiment, using the software of the present invention multiple links do not have to be created to replace an audio resource used in multiple dialog prompts of one or more voice applications. For example, after modifying a single voice file, one click may cause the link to the stored resource to be updated across all instances of the file in all existing applications. In another embodiment where multiple storage sites are used, replication may be ordered such that the modified file is automatically replicated to all of the appropriate storage sites for local access. In this case, the resource linking is updated to each voice application using the file according to the replication location for that application.”); and outputting, by the conversational system, a natural language response to the user interaction based at least on the updated stored training dialogs (DeGolia paragraph 198: “At step 1506, the voice interfacing system running the voice application interacts with the caller using the selected advertisement dialog. This interaction may include further options for a caller to select from, including transaction dialogs, secure payment dialogs, and the like. At the end of an inserted dialog, the caller may be directed back to a default menu of the host voice application. In some embodiments, a caller may be given an option at the end of an advertisement interaction to end the call or to navigate to other default portions of the main menu of the host application. After traversing the inserted ad dialog, the dialog and application code enabling interaction with the dialog is, in a preferred embodiment, not retained by the host voice application. In this way, advertisement dialogs may be uploaded to a cache memory of the host machine and played from cache, whereupon when completed they may be deleted from cache.”). 

With regard to claim 12:
DeGolia discloses a method comprising: displaying on a graphical user interface (GUI) a visual tree representing training dialogs (fig. 6, paragraph 82: “FIG. 6 illustrates an interactive screen 600 of an audio resource manager illustrating further details and options for editing and management, according to an embodiment of the present invention. Screen 600 enables a developer to edit existing voice files and to create new voice files. A dialog tree window 602 is provided and is adapted to list all of the existing prompts and voice files linked to dialogs in voice applications. The information is, in a preferred embodiment, navigable using a convenient directory and file system format. Any voice prompt or audio resource displayed in the main window 601 is highlighted in the tree of window 602.”); employed to train at least one of an entity extractor or a response model of with a conversational system (paragraph 87: “window 605 contains segment information associated with the prompt "Is that correct?" such as the variable City and State and the optional transcripts(actual transcripts of voice files). New voice files and transcripts describing new cities and states may be added and automatically linked to all of the appropriate prompt segments used in all dialogs and applications.”); receiving a modification to one or more of the training dialogs via the GUI (Fig. 6, paragraph 85: “In a preferred embodiment, using the software of the present invention multiple links do not have to be created to replace an audio resource used in multiple dialog prompts of one or more voice applications. For example, after modifying a single voice file, one click may cause the link to the stored resource to be updated across all instances of the file in all existing applications. In another embodiment where multiple storage sites are used, replication may be ordered such that the modified file is automatically replicated to all of the appropriate storage sites for local access. In this case, the resource linking is updated to each voice application using the file according to the replication location for that application.”); propagating the modification to training dialogs in the visual tree that are dependent on the modified one or more training dialogs (paragraph 116 and 117: “Within workspace 902, dialog portion 904 is illustrated in the form of an original configuration. In this example, a prompt 906 and a prompt 908 of dialog portion 904 will be affected by an update. Dialog portion 900 is illustrated within workspace 903 as an edited version 905. Workspace 903 is a new configuration workspace. Prompt 906 in workspace 902 is to be replaced. In workspace 903, the affected prompt is illustrated as a dotted rectangle containing an R signifying replacement. In this example, prompt 906 is replaced with a prompt sequence 907. Sequence 907 contains three prompts labeled A signifying addition. Prompt 908 from workspace 902 is illustrated as a deleted prompt 909 in workspace 903 (dotted rectangle D).”); and updating a database of training dialogs based at least on the received modification (paragraph 198: “At step 1506, the voice interfacing system running the voice application interacts with the caller using the selected advertisement dialog. This interaction may include further options for a caller to select from, including transaction dialogs, secure payment dialogs, and the like. At the end of an inserted dialog, the caller may be directed back to a default menu of the host voice application. In some embodiments, a caller may be given an option at the end of an advertisement interaction to end the call or to navigate to other default portions of the main menu of the host application. After traversing the inserted ad dialog, the dialog and application code enabling interaction with the dialog is, in a preferred embodiment, not retained by the host voice application. In this way, advertisement dialogs may be uploaded to a cache memory of the host machine and played from cache, whereupon when completed they may be deleted from cache.”).
DeGolia does not disclose the updated training dialogs providing a basis for further training of the entity extractor or the response model of the conversational system.
However Feuz discloses the updated training dialogs providing a basis for further training of the entity extractor or the response model of the conversational system.(Feuz paragrpah 68: “In some implementations, the method further includes, when the pre-call content is determined to include at least the one correlation to the dialog content: causing the one or more trained machine learning models to be further trained according to feedback data indicating a positive correlation between dialog content and the pre-call content; and when the pre-call content is determined to not include at least one correlation to the dialog content: causing the one or more trained machine learning models to be further trained according to other feedback data indicating a negative correlation between dialog content and the pre-call content.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Feuz to Degolia so the system can continuously train the conversation model to refine the responses to better fit the needs of the user where more dataset would help the system better understand and improve the conversation system.


With regard to claim 15:
DeGolia and Feuz disclose the method of claim 12, further comprising receiving a selection to display the training dialogs in a textual list form (DeGolia paragraph 70: “In this example, a developer has accessed the audio resource view, which provides in window 409 an interactive data list 411 of existing audio resources currently available in the system. List 411 is divided into two columns a column 408 labeled "name" and a column 410 labeled "transcript". In this example there are three illustrated audio prompts reading from top to bottom from list 411 column 408 they are "howmuch", "mainmenu", and "yourbalance". An audio speaker icon next to each list item indicates the item is an audio resource. Each audio resource is associated with the appropriate transcript of the resource as illustrated in column 410. Reading from top to bottom in column 410 for the audio resource "howmuch" the transcript is "How much do you wish to transfer?" For "mainmenu", the transcript is longer, therefore it in not reproduced in the illustration but may be assumed to be provided in full text. A scroll function may be provided to scroll a long transcript associated with an audio resource. For the audio resource "yourbalance", the transcript is "Your balance is [ ]. The brackets enclose a variable used in a voice system prompt response to caller input interpreted by the system.”), wherein the received modification is reflected in the textual list form (DeGolia paragraph 74: “A set of icons 407 defines additional interactive options for initiating immediate actions or views. For example, accounting from left to right a first icon enables creation of a new audio resource from a written script. Invocation of this icon brings up audio recording and editing tools that can be used to create new audio voice files and that can be used to edit or version existing audio voice files. A second icon is a recycle bin for deleted audio resources. A third icon in grouping 407 enables an audio resource to be copied. A fourth icon in grouping 407 enables a developer to view a dependency tree, illustrating if, where, and when the audio file is used in one or more voice dialogs. The remaining two icons are upload and download icons enabling the movement of audio resources from local to remote and from remote to local storage devices.”).


With regard to claim 21:
DeGolia and Feuz disclose the method of claim 1, further comprising: training at least one of the entity extractor or the response model based at least on the updated training dialogs (Feuz paragraph 55: “If one or more correlations are identified between the dialogue contact and the pre-call content, the method 400 can proceed to an operation 406 of providing positive feedback to one or more trained machine learning models. In this way, one or more machine learning models can be adapted to provide more relevant content prior to calls between the user and the other user. Furthermore, the method 400 proceed from the operation 416 to the operation 420. The operation 422 include generating pre-call content based on one or more trained machine learning models. Pre-call content can be generated before or after first call has been terminated, but before a second call has been initialized. In this way, latency between a call being initialized and the pre-call content being presented can be eliminated..”). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGolia in view of Feuz and further in view of  Frascati et al., Pub. No.: 2014/0184623. 
With regard to claim 5:
DeGolia and Feuz does not disclose the method of claim 1 further comprising merging a plurality of stored training dialogs and displaying the plurality of stored training dialogs in a common node based at least upon the plurality of stored training dialogs sharing a common state and a common action.
However Frascati discloses comprising merging a plurality of stored training dialogs and displaying the plurality of stored training dialogs in a common node based at least upon the plurality of stored training dialogs sharing a common state and a common action. (paragraph 71: “Graph analyzer 38 may identify rendering inefficiencies present in graph data structure 90 in the manner described above. To illustrate, consider graph data structure 90, where portion 92A is separate from portion 92B (meaning that no edge connects any of nodes 94A-94C to any of nodes 94D-94F). Given this separation, graph analyzer 38 may determine that there are no dependencies between nodes 94A-94C and nodes 94D-94F. As a result of these lack of dependencies, graph analyzer 38 may attempt to identify common nodes between portion 92A and portion 92B, where common nodes may refer to nodes 94A-94C of portion 92A that define state data for the same render target as any one of nodes 94D-94F. In the example of FIG. 4A, graph analyzer 38 may identify node 94A, 94D as common nodes that both define state data for render target A. Graph analyzer 38 may also identify nodes 94B, 94E as common nodes that both define state data for render target B. Accordingly, graph analyzer 38 may determine that these common nodes may be combined, thereby merging portions 92A and 92B to form portion 92C shown in the example of FIG. 4B.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Frascati to Degolia to reduce redundancy and that could also cause user confusion and to simplify dialog rules.  


Claims 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degolia in view of Feuz and further in view of Asell et al., Pub. No.: 2018/0197154A1. 
With regard to claim 6:
DeGolia and Feuz do not disclose the method of claim 1, wherein the generating the tree form of the training dialogs further comprises: determining that two or more of 
However Asell discloses the aspect wherein the generating the form of further comprises: determining that two or more of the training dialogs result in a conflict; highlighting, on the generated form, the conflict between the two or more training contents (paragraph 264: “Nodes can also be created manually using the action buttons. Two types of nodes can be created. End nodes are realized by product modules and depicted like icon 7004 in FIG. 70. Product module sets, or intermediate nodes, can include end nodes, such as shown by icon 7006. The insert product module set icon 7008 can create a product module set including selected nodes. A node can be duplicated, and duplicating a product module set can also duplicate the nodes in it. Node names may be unique within the same branch, after duplicating a node there can be a warning highlighting that the node needs to be renamed if it conflicts with naming of another node. Nodes can be reorganized by drag and drop or using the sort buttons. When deleting a product, module set, any nodes in it can be kept at the level of the deleted product module set..”);  and updating the generated form responsive to user input resolving the conflict between the two or more training contents (paragraph 264: “Nodes can also be created manually using the action buttons. Two types of nodes can be created. End nodes are realized by product modules and depicted like icon 7004 in FIG. 70. Product module sets, or intermediate nodes, can include end nodes, such as shown by icon 7006. The insert product module set icon 7008 can create a product module set including selected nodes. A node can be duplicated, and duplicating a product module set can also duplicate the nodes in it. Node names may be unique within the same branch, after duplicating a node there can be a warning highlighting that the node needs to be renamed if it conflicts with naming of another node. Nodes can be reorganized by drag and drop or using the sort buttons. When deleting a product, module set, any nodes in it can be kept at the level of the deleted product module set..”);  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Asell to DeGolia and Feuz so the user can quickly and easily see conflict in the training dialog so he or she can try to resolve the conflicts avoiding mistakes and reduce production time. 

With regard to claim 13:
DeGolia and Feuz and Asell disclose the method of claim 12, further comprising: determining whether the modification to the one or more training dialogs results in a conflict with another training dialog; and providing an indication via the GUI indicating the conflict resulting from the modification (Asell paragraph 264: “Nodes can also be created manually using the action buttons. Two types of nodes can be created. End nodes are realized by product modules and depicted like icon 7004 in FIG. 70. Product module sets, or intermediate nodes, can include end nodes, such as shown by icon 7006. The insert product module set icon 7008 can create a product module set including selected nodes. A node can be duplicated, and duplicating a product module set can also duplicate the nodes in it. Node names may be unique within the same branch, after duplicating a node there can be a warning highlighting that the node needs to be renamed if it conflicts with naming of another node. Nodes can be reorganized by drag and drop or using the sort buttons. When deleting a product, module set, any nodes in it can be kept at the level of the deleted product module set..”).

With regard to claim 14:
DeGolia and Feuz and Asell disclose the method of claim 13, further comprising updating the interface when a user resolves the conflict (Asell see fig. 70 wherein the nodes have their displayed, updating the name would update the interface, paragraph 264: “Nodes can also be created manually using the action buttons. Two types of nodes can be created. End nodes are realized by product modules and depicted like icon 7004 in FIG. 70. Product module sets, or intermediate nodes, can include end nodes, such as shown by icon 7006. The insert product module set icon 7008 can create a product module set including selected nodes. A node can be duplicated, and duplicating a product module set can also duplicate the nodes in it. Node names may be unique within the same branch, after duplicating a node there can be a warning highlighting that the node needs to be renamed if it conflicts with naming of another node. Nodes can be reorganized by drag and drop or using the sort buttons. When deleting a product, module set, any nodes in it can be kept at the level of the deleted product module set.”);  the updated interface is visual tree (Degolia Fig. 6, paragraph 85: “In a preferred embodiment, using the software of the present invention multiple links do not have to be created to replace an audio resource used in multiple dialog prompts of one or more voice applications. For example, after modifying a single voice file, one click may cause the link to the stored resource to be updated across all instances of the file in all existing applications. In another embodiment where multiple storage sites are used, replication may be ordered such that the modified file is automatically replicated to all of the appropriate storage sites for local access. In this case, the resource linking is updated to each voice application using the file according to the replication location for that application.”).


Claims 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degolia in view of Feuz, and further in view of Narasimhan et al., Pub No.: 2019/0138921A1. 

With regard to claim 8:
Degolia and Feuz do not disclose the method of claim 1, wherein one or more of the decision points are based at least on machine learning.
However Narasimhan discloses the aspect wherein one or more of the decision points are based at least on machine learning. (paragraph 47: “In one or more embodiments, the thermodynamics module 220 comprises processor-executable instructions stored on the memory device of the simulation tool 104 that, when executed by the processor, run a machine learning system 284 that adjusts or edits the thermodynamic decision tree 231 based on the records of expert responses stored in the expert response database 282. For example, as shown schematically in FIG. 6, in certain embodiments the machine learning system 284 comprises a neural network that is configured to recognize associations between parameter values 286 and thermodynamic method results 286. When the machine learning system 284 identifies a sufficiently strong association between one or more parameter values and one or more results that is not already addressed by a decision point of the decision tree 231, it automatically edits the decision tree to include a new decision point or set of decision points that cause the thermodynamics module 220 to prompt the user for input about the strongly associated parameters during the automated dialog.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Narasimhan to DeGolia and Feuz so the decisions are based on machine learning so the human programmers do not have to program all the decision points on interactions with a customer, saving time and effort and avoid human errors. 

With regard to claims 9:
DeGolia and Feuz and Narasimhan disclose the method of claim 1, wherein one or more of the decision points are based at least on declarative rules (Narasimhan  paragraph 37: “Operation of the thermodynamics module 220 based on an exemplary embodiment of a decision tree 231 that defines a suitable set of rules for making a selection of one or more thermodynamic methods to use in a process simulation will now be briefly described in reference to FIG. 4. It will be understood, however, that in other embodiments the decision points of a decision tree will vary from what is shown and described here. In accordance with an initial decision point 233 of the decision tree 231, the thermodynamics module 220 initially prompts the user for a response to whether the process to be simulated includes only hydrocarbon components. If the user submits an input indicating that the process includes only hydrocarbon components, in accordance with a decision point 234, the thermodynamics module 220 prompts the user for a response to whether the process to be simulated includes a polymer component. If yes, the illustrated decision tree 231 yields a selection of the thermodynamic method shown in selection box 236. The thermodynamics module 220 displays a suitable representation of the selection to the user. If instead at decision point 234 the user input indicates that the process includes no polymer components, the decision tree 231 yields a selection of the thermodynamic method shown in selection box 238. Again, the thermodynamics module 220 displays a suitable representation of the selection to the user.”).

With regard to claim 10:
DeGolia and Feuz and Narasimhan disclose The method of claim 1, wherein the tree form displays branches representing decision points based at least on declarative rules simultaneously with other branches representing decision points based at least on machine learning (Narasimhan paragraph 47 and 48: “In one or more embodiments, the thermodynamics module 220 comprises processor-executable instructions stored on the memory device of the simulation tool 104 that, when executed by the processor, run a machine learning system 284 that adjusts or edits the thermodynamic decision tree 231 based on the records of expert responses stored in the expert response database 282. For example, as shown schematically in FIG. 6, in certain embodiments the machine learning system 284 comprises a neural network that is configured to recognize associations between parameter values 286 and thermodynamic method results 286. When the machine learning system 284 identifies a sufficiently strong association between one or more parameter values and one or more results that is not already addressed by a decision point of the decision tree 231, it automatically edits the decision tree to include a new decision point or set of decision points that cause the thermodynamics module 220 to prompt the user for input about the strongly associated parameters during the automated dialog. 
[0048] Referring again to FIG. 2, in certain embodiments the thermodynamics module 220 includes a decision tree editor 290, which allows a user of the simulation tool 104 to make adjustments to the rules that govern the decision tree. FIG. 7 illustrates portions of a display associated with the decision tree editor 290. Suitably, the editor 290 displays a graphical editor display on the client device 106 that includes a tree display portion 292 that comprises selection items for some or all of the decision points and selection boxes in the tree 231. The user can graphically select one of the selection items to edit the respective decision point or selection box, remove the respective decision point or selection box, or add a new decision point or selection box. In one or more embodiments, the editor 290 includes in the graphical editor display an item detail display portion 294. In the illustrated embodiment, the item detail display portion includes a text field 296 in which a user can edit the text of a prompt or selection of the decision tree 231; a response field 298 in which a user can configure the type, number, and content of responses to a prompt associated with a dialog decision point; and a navigation field 300 in which a user can configure the destinations of one or more selection items that are included in the chat display for the respective decision point or selection box of the decision tree. In one or more embodiments, the decision making tree 231 can comprise an exportable file (e.g., an xml file), which is configured to be edited by editor software (e.g., editor software within or separate from the simulation module 104). When external editor software is used to edit the decision making tree 231, suitably the decision making tree file 231 can be imported into the simulation module 104 after editing. It will be appreciated that decision tree editors can have configurations that differ from what is shown in FIG. 7 without departing from the scope of the invention. 
”). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Degolia in view of Feuz and further in view of Grobler, Pub .No.: 2003/0065673A1.
With regard to claim 16:
DeGolia and Feuz does not disclose the aspect further comprising indicating, via the GUI, whether a decision in the visual tree resulted from declarative rules or machine learning.
 (paragraph 111: “The display characteristics, i.e., the propagated mark, used to indicate that an element is visible because the hierarchical visibility mark for that element was automatically propagated are selected to allow the user to easily differentiate between user-marked elements that are made visible based upon a user marking, and propagated elements that have been automatically made visible. For example, the top half of the displayed propagated element may be shaded. Alternatively, the fill in the displayed propagated element may be set to a color different from the default fill color of user-marked elements.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Grobber to DeGolia and Feuz so the user can easily tell which decision is made with machine learning which is from declarative rules to be able to make more informed decision for example check if the machine learning decision is consistent with definitive rules.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhoj et al, Pub. No.: 2019/0289058A1: Systems described herein provide structures and functionality for transforming passive analytics systems into systems that can actively modify software behavior based on analytic data to improve software performance relative to configurable goal metrics. An example method generally . 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179